DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker (US 6,342,061) in view of McDonald (US 7,150,747) and Lee (US 2011/0077648).
Regarding claims 1-6, 9-15, 18 and 19, Kauker discloses what can be considered a generic debridement device which includes outer and inner shafts which together define a selectively exposed cutting window by the rotation of the inner shaft, where both shafts are connected to a handle and where there is a fluid passage between the shafts (figs. 3-4, abstract) and connected by the handle to a fluid source (fig. 1). Kauker does not disclose the use of bipolar energy, and therefore does not disclose the structure associated with bipolar energy. However, using bipolar energy is extremely common in the art and Applicants have not disclosed how using commonly known bipolar structures that do exactly what a person of ordinary skill in the art would expect them to do is critical or produces an unexpected result. McDonald discloses a similar debridement device and teaches that the distal region is provided with two electrodes each on an inner and outer shaft for treating tissue using electrosurgical energy (col. 9 lines 44-56) supplied by a power source (140, fig. 1).  McDonald further teaches the use of clips for connecting the electrodes to the source of energy (570, 580, figs. 9B-D, see also fig. 10). McDonald does not disclose the use of electrical contacts or a button for completing an electrical pathway that includes a source of electrical energy, the contracts, and the electrodes. However, it is self-evident that for bipolar energy to be applied to tissue an electrical pathway from a source through the device to tissue and back must exist, where the use of buttons and contacts is common in the art. Lee, for example, discloses an electrosurgical device with a housing that includes a single button for controlling bipolar energy (60 via 460, figs. 1A and 6, where any subset of the housing that includes the button can be considered a “button assembly”), where the button simultaneously completes an electrical pathway between two contacts (460a-b, fig. 7) to complete an electrical circuit between a source of energy, the leads, the electrodes and the switch. The button assembly further employs a PCB (or other commonly known circuit construction mechanism, [0010]) and the button is biased open ([0010]). Lee further discloses the use of electrical traces on PCBs ([0010]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (see MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kauker to include bipolar electrodes as taught by McDonald, and to allow a user to control energy delivery to the electrodes using any commonly known electrical components such as those taught by Lee and McDonald, including a source of energy, clips, contacts, traces and a button, that would produce the predictable result of allowing a user to selectively apply electrosurgical energy to tissue between first and second electrodes.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker, McDonald and Lee, further in view of West (US 5,364,395).
Regarding claims 7 and 16, the device of Kauker-McDonald-Lee does not disclose that at least one of the traces is formed along the inner shaft. However, Applicant has not disclosed that the location of one or more traces is critical or produces an unexpected result. The fact that Applicant has broadly claimed that one, or the other, or both traces could be along the inner shaft suggests that where the traces are is not of central importance. Further, it is immediately clear that if an electrode is to function it must be connected by a “trace” to a generator so the only question would be where the trace is along the shaft. The art suggests many ways to connect electrodes on a shaft to a generator and switch. West, for example, discloses a debridement device and teaches that an electrode can be formed at the distal end of a conductive tube, or by using a trace positioned along a non-conductive tube (compare figs. 6 and 9, col. 13 lines 28-36), which is a teaching that these are functionally equivalent methods of transmitting electrical energy to electrodes (see MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Kauker-McDonald-Lee with any commonly known structure for communicating electrical energy along inner and outer shafts, including the use of a trace on an outer and/or inner shaft as taught by West, that would produce the predictable result of allowing an electrode to treat tissue in a desired manner.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker, McDonald and Lee, further in view of Boudreaux (US 2011/0087208).
Regarding claims 8 and 17, the device of Kauker-McDonald-Lee does not disclose that the contact is a partial ring electrode. However, the device does include the use of clips which generally interact with an at least circular electrode contacts (as discussed above in the rejection of claim 4). However, Applicant has not disclosed that the use of partial rings is critical or produces unexpected results. Slip rings (i.e. ring electrodes) are very common in the art for use in maintaining electrical contact through relative rotation. Boudreaux further teaches that slip rings can be full or partial ([0092]). This is a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the device of Kauker-McDonald-Lee with any commonly known electrical structures, including partial ring electrodes as taught by Boudreaux, that would produce the predictable result of allowing energy to be communicated to electrodes in a desired manner.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a device with two electrodes, and two electrode traces, on the outer surface of an inner tube which rotates relative to an outer tube, see figures 5a-b of US 5,814,044 to Hooven.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794